     Case 4:18-cr-01013-DTF Document 129 Filed 03/13/20 Page 1 of 2



 I
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-18-01013-001-TUC-DTF

IO                 Plaintiff,                         ORDER
11   v.

12   Matthew Bowen,

13                 Defendant.
14
I5         Upon motion of the government and there being no objection, IT IS ORDERED
16   defendant's judgment dated November 20, 2019 is AMENDED as follows:
17         CRIMINAL MONETARY PENALTIES

18         SPECIAL ASSESSMENT:               $25.00

19         FINE:                             WAIVED

20         RESTITUTION:                      $8,255.00

21         The defendant shall pay a special assessment of $25.00, which shall be due
22         immediately.

23         The Court finds the defendant does not have the ability to pay a fine and
24         orders the fine waived.

25         The defendant shall pay restitution to the following entities for expenses
           incurred due to treatment of the victim related to this case. The defendant
26
           shall pay the entities in the following amounts:
27
28
     Case 4:18-cr-01013-DTF Document 129 Filed 03/13/20 Page 2 of 2



 1         Old Pueblo Chiropractic                                $ 250.00
 2
           Northern Florida Medical Finance:                      $2,905.00
 3
        A. L.-A. (c/o his attorney Jessica Ruiz)                  $5,100.00
 4
 5         Criminal monetary payments shall be made payable to the Clerk of U.S.
           District Court, Attention: Finance, Suite 130, 401 West Washington Street,
 6         SPC 1, Phoenix, Arizona 85003-2118. Payments should be credited to the
 7         various monetary penalties imposed by the Court in the priority established
           under 18 U.S.C. § 3612(c). The special assessment of$25.00 shall be paid
 8         pursuant to 18 U.S.C. § 3013. All monetary penalties, including restitution,
 9         are due and payable immediately and subject to immediate enforcement by
           the government. Any unpaid balance shall become a condition of
10         supervision and/or probation and shall be paid within 90 days prior to the
           expiration of supervision and/or probation. Until all restitution, fines,
11
           special assessments and costs are fully paid, the defendant shall
12         immediately notify the Clerk, U.S. District Court, of any change in name
           and address. The Court hereby waives the imposition of interest and
13
           penalties on any unpaid balances.
14
           Dated this 11th day of March, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
